Citation Nr: 0802306	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$32,508.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This appeal arises from a February 2005 decision of the 
Milwaukee, Wisconsin RO's Committee on Waivers and 
Compromises, which denied the veteran's request for waiver of 
recovery of an overpayment of nonservice-connected pension 
benefits in the amount of $32,508.  The St. Louis, Missouri 
RO currently has jurisdiction of the veteran's appeal.  

A hearing was held in September 2006 before the undersigned 
Veterans Law Judge, sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By rating action in June 2001, the RO granted entitlement to 
nonservice-connected pension benefits, effective in March 
2001.  The overpayment in this case was created by the fact 
that the veteran was paid nonservice-connected pension 
benefits effective from April 2001 on the basis that he had 
no income, when, in fact, he was receiving Social Security 
disability benefits.  The veteran's pension benefits were 
terminated effective in November 2004.  The RO denied waiver 
of recovery of the overpayment at issue on the basis of 
misrepresentation.  

In September 2006, the veteran testified that he had no 
income between March and July 2001.  He indicated that he was 
awarded Social Security Supplemental income benefits and a 
union pension after he received notice of the award of VA 
pension benefits.  He also indicated that he submitted an 
Eligibility Verification Report (EVR) in December 2002 on 
which he report his income.  

The claims file does not include a copy of the EVR submitted 
by the veteran or the income verification match (IVM) file 
that may contain evidence pertinent to the issue on appeal.  
This evidence is necessary since the veteran is asserting 
that he submitted income information and, essentially, that 
he did not misrepresent his income at the time of the award 
of VA pension benefits.  

The Board also notes that the veteran's most recent Financial 
Status Report reflects his financial situation as it was in 
December 2004.  The RO should therefore request that the 
veteran provide current information concerning his financial 
status.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate the 
IVM folder with the claims file.  If the 
IVM folder is not available, the RO should 
document that fact in writing in the 
claims folder.  

2.  The RO should contact the VA pension 
center in Milwaukee, WI, and request all 
documents related to the veteran's award 
of pension and the overpayment at issue 
and associate all documents with the 
claims file.

3.  The RO should contact the veteran and 
request that he complete a contemporaneous 
financial status report, listing all of 
his monthly income and expenses.

4.  Thereafter, the request for waiver of 
recovery of the overpayment should be 
reviewed by the RO.  Should the decision 
remain adverse to the veteran, a 
supplemental statement of the case which 
clearly sets forth the decision and the 
reasons and bases for denial should be 
prepared and furnished to the veteran and 
to his representative.  The veteran and 
his representative should then be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, unless the benefit 
sought is granted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



